                                 Case: 18-14388                 Doc: 62           Filed: 02/26/21               Page: 1 of 4

                                                              United States Bankruptcy Court
                                                               Western District of Oklahoma
In re:                                                                                                                 Case No. 18-14388-SAH
Melody Nakins Lewis                                                                                                    Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1087-5                                                  User: jebe                                                                  Page 1 of 2
Date Rcvd: Feb 24, 2021                                               Form ID: pdf003                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 26, 2021:
Recip ID                   Recipient Name and Address
db                    #+   Melody Nakins Lewis, 1817 NW 172nd St, Edmond, OK 73012-7011
aty                    +   Harris & Coffey, PLLC, 435 N. Walker ste 201, Oklahoma City, OK 73102-1812
aty                    +   Stephen A Harry, 3030 NW Expressway, Suite 200, Oklahoma City, OK 73112-5466
tr                     +   Kevin M. Coffey, 435 N. Walker Ste 202, Oklahoma City, OK 73102-1810

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: bankruptcy@oesc.state.ok.us
                                                                                        Feb 24 2021 22:10:00      Oklahoma Employment Security Commission, PO
                                                                                                                  Box 53039, Oklahoma City, OK 73152-3039
ust                    + Email/Text: USTPRegion20.OC.ECF@usdoj.gov
                                                                                        Feb 24 2021 22:10:00      United States Trustee, United States Trustee, 215
                                                                                                                  Dean A. McGee Ave., 4th Floor, Oklahoma City,
                                                                                                                  OK 73102-3479

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
aty              *+            Kevin M. Coffey, 435 N. Walker Ste 202, Oklahoma City, OK 73102-1810

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 26, 2021                                            Signature:           /s/Joseph Speetjens
                              Case: 18-14388                 Doc: 62          Filed: 02/26/21              Page: 2 of 4

District/off: 1087-5                                              User: jebe                                                             Page 2 of 2
Date Rcvd: Feb 24, 2021                                           Form ID: pdf003                                                       Total Noticed: 6

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 24, 2021 at the address(es) listed
below:
Name                             Email Address
Gary D. Hammond
                                 on behalf of Plaintiff Ian's Enterprise LLC gary@okatty.com, jessica@okatty.com

Kevin M. Coffey
                                 on behalf of Trustee Kevin M. Coffey kevin@harrisandcoffey.com
                                 kelly@harrisandcoffey.com;kcoffey@ecf.axosfs.com;kevinmcoffey60@gmail.com

Kevin M. Coffey
                                 kevin@harrisandcoffey.com kelly@harrisandcoffey.com;kcoffey@ecf.axosfs.com;kevinmcoffey60@gmail.com

Stephen A Harry
                                 on behalf of Defendant Melody Nakina Lewis stephenaharry@gmail.com steveaharry@yahoo.com

Stephen A Harry
                                 on behalf of Debtor Melody Nakins Lewis stephenaharry@gmail.com steveaharry@yahoo.com

United States Trustee
                                 Ustpregion20.oc.ecf@usdoj.gov


TOTAL: 6
             Case: 18-14388           Doc: 62      Filed: 02/26/21        Page: 3 of 4



Dated: February 24, 2021
The following is ORDERED:




                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

IN RE:
                                                                    Case No. 18-14388-SAH
Melody Nakina Lewis                                                       (Chapter 7)


                                             Debtor

             ORDER ALLOWING COMPENSATION OF TRUSTEE FEES,
     REIMBURSEMENT OF TRUSTEE EXPENSES, AND PAYMENT OF COURT COSTS

      The Application of Trustee, KEVIN M. COFFEY, for Allowance of Trustee Compensation,
Reimbursement of Expenses and Payment of Court Costs, came on for consideration this date.

       Trustee advises the Court he was duly appointed as Trustee and that all services for which
compensation is requested where performed for and on behalf of the Estate; that expenses are just and
reasonable expenses of administration of the Estate; and that Court Costs are expenses of the Estate.

         Trustee further represents that the application was filed on January 21, 2021, and properly served
on all parties in interest pursuant to Local Rule 9007-1; that the deadline for filing objections was
February 11, 2021; that said date has passed with no objection thereto being served and filed; and,
therefore, the application should be granted.

         IT IS THEREFORE ORDERED that the Trustee be allowed:

         Compensation for Trustee Fees in the amount of                                       $2,451.80
         Reimbursement of expenses in the amount of                                            $310.30
         Payment of Court Costs in the amount of                                                  $0.00
             Case: 18-14388         Doc: 62       Filed: 02/26/21       Page: 4 of 4



         IT IS FURTHER ORDERED that the Trustee is hereby authorized to pay these expenses upon
closing the case, subject to and only upon approval of the Office of the United States Trustee of the
trustee’s final report in this case.

The findings of fact in this Order are based upon representations of counsel. Local Rule 9013-1.L.1

                                                  ###


APPROVED:                                            OFFICE OF THE UNITED STATES TRUSTEE,
                                                     United States Trustee

/s/ KEVIN M. COFFEY                                  By: /s/ Marjorie J. Creasey
KEVIN M. COFFEY, OBA #11791                              Marjorie J. Creasey, OBA #17819
435 N. Walker, Suite 202                                 Office of the United States Trustee
Oklahoma City, OK 73102                                  215 Dean A. McGee, Room 408
Phone: (405) 235-1497                                    Oklahoma City, OK 73102
Fax: (405) 606-7446                                      405-231-4393/231-5985 [fax]
Email: kevin@harrisandcoffey.com                         Marjorie.creasey@usdoj.gov
Chapter 7 Trustee
